Citation Nr: 0108586	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  96-07 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1980 to May 
1983.  This matter comes to the Board of Veterans' Appeals 
(Board) from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Waco Regional Office (RO) 
which denied service connection for left and right knee 
disabilities.


REMAND

The veteran was informed of his hearing date by letter dated 
in January 2001.  The hearing was scheduled to take place in 
Washington, D.C., before a member of the Board in March 2001.  
By letter in February 2001, the veteran stated his wish to 
cancel the March 2001 hearing, as he could not travel to 
Washington, D.C.  However, he requested a travel board 
hearing at the Waco RO, instead.

The veteran has a right to a hearing on appeal if he 
expresses a desire to appear in person.  See 38 C.F.R. 
§§ 20.700, 20.702 (2000).  

Pursuant to the newly-enacted Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A), VA 
must make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim.  This includes informing the veteran of all the 
evidence needed to support his claim.  Additionally, VA must 
assist claimants in obtaining government and private records, 
and obtain a medical opinion when such an opinion is 
necessary to make a decision on a claim.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
remanded for the following development:

1.  In accordance with appropriate 
procedures, the RO should schedule the 
veteran for a hearing before a traveling 
member of the Board at the Waco RO.  
38 U.S.C.A. § 7107 (West 1991).  Notice 
thereof should be furnished the veteran no 
less than 30 days prior to the date or the 
scheduled hearing.  38 C.F.R. § 19.76 
(2000).

2.  Whether or not the above-requested 
hearing above is held, the RO must review 
the claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully satisfied.  For further guidance 
on the processing of this case in light of 
the changes in law, the RO should refer to 
pertinent guidance that is subsequently 
provided by the Department, including, 
among other things, final regulations, 
General Counsel precedent opinions, and 
any pertinent court decisions that are 
subsequently issued.  

Thereafter, the RO should review the claims file to ensure 
that all of the above-requested development has been 
completed.  If the benefit sought on appeal remains denied, 
the veteran and his representative should be furnished a 
supplemental statement of the case and given an opportunity 
to respond.  The appellant has the right to submit additional 
evidence and argument on the matter remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical & Statutory Notes).  



		
	J.F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


